Title: To George Washington from Alexander McCaskey, 19 August 1793
From: McCaskey, Alexander
To: Washington, George



sir
Baltimore Town Augt 19th 1793

Having been on business in York County Pennsylvania at the time of Coll Ballards Death, & being Just return’d I found myself Anticipated in my intention by a Number of Respectable Applicants
 for the Surveyors Office. But Presuming on your Excellency’s Candour & goodness I have ventured tho’ Late to remind you of my former Application by letter with the Recommendations accompanying it, to which I wou’d beg leave to refer, tho’ from the early & uncommon Industry us’d to secure to some of the Applicants, & my Absence having precluded me from the Mercantile favour, it is nevertheless with confidence I assure your Excellency, that Recommendations from other respectable Citizens not less Uniform in their Attachment to the Independance & Present Government of America can be procured.
Mr James Burn who now does the business of Surveyor & Inspector & has acted as Coll Ballards Deputy & Clerk, is my Son inlaw, Your Appointing me wou’d be a provision for two helpless families, & trust the business wou’d be executed with fidelity & Promptness. All the Applicants I have heard of are all ready in business, Aided by Powerfull & Rich Connexions, or in some place of Proffit under Government.
I am now of an Infirm Period of Life, having spent my best Days in the Army as your Excellency will recollect. I was a Deputy Commissary Genl of Forage under Coll Biddle, & was taken & kept a Prisoner on Long Island two Years, till I had Exhausted what little substance I had, & my Pay has been unfortunately Sacrifised by the treachery & Speculative View of a Pretended friend, & if it was not for the Filial Protection of Doctor Coulter who Married one of my Daughters I know not what Mr Burns family & my own might have suffered these last two Years—there are facts which I have taken the liberty to submit to your Excellencys Consideration & beg you to excuse the solicitude with which I urge my Claim to your Protection—& am with cincere respect & Attachment Your Obedient servant

Alexr McCaskey

